DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 26-29, drawn to a vehicle barrier for placement adjacent to a kerb, in the reply filed on 1/6/2022 is acknowledged.
Accordingly, claims 1-4, 7, 9, 11, 14-15, 21, 23, 34-35, and 38-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: paragraph [65] discloses “inner box-section bore 40” appears to contain a typographical error; it appears the reference numeral should be “14” to be consistent with the remainder of the specification.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 recites “in which a said kerb-abutment member”.  This is indefinite because it is unclear whether this is a double positive recitation of the kerb-abutment member introduced in claim 26 or a different kerb-abutment member.
Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adler et al., US 8,523,479 B2.
Regarding claim 26, Adler teaches a vehicle barrier apparatus (Figure 1) for placement adjacent to a kerb or adjacent to two opposing kerbs therebetween, comprising: 
one or more barrier members (122); 
one or more support members (120) adapted for ground engagement by placement upon a ground or floor surface, and at least one of which includes at least one said barrier member; 
.

Claims 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crisp et al., US 4,752,152.
Regarding claim 26, Crisp teaches a vehicle barrier apparatus (Figure 1) capable of being placed adjacent to a kerb or adjacent to two opposing kerbs therebetween, comprising: 
one or more barrier members (18); 
one or more support members (38A) adapted for ground engagement by placement upon a ground or floor surface, and at least one of which includes at least one said barrier member; 
a kerb-abutment member (16A) connected to at least one support member and extending laterally therefrom capable of being placed alongside a kerb adjacent to a part of said ground or floor surface other than that over which the at least one support member extends in placement thereupon.
Regarding claim 27, Crisp further discloses the apparatus including two said kerb-abutment members (16A, 16B) each connected to a respective support member (38A, 38B) at opposite terminal ends of the vehicle barrier apparatus for placement alongside a respective one of two opposing kerbs.

Claims 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goff, US 4,792,258.
Regarding claim 26, Goff teaches a vehicle barrier apparatus (Figure 1) capable of being placed adjacent to a kerb or adjacent to two opposing kerbs therebetween, comprising: 
one or more barrier members (10a); 
one or more support members (33) adapted for ground engagement by placement upon a ground or floor surface, and at least one of which includes at least one said barrier member; 
a kerb-abutment member (24) connected to at least one support member and extending laterally therefrom capable of being placed alongside a kerb adjacent to a part of said ground or floor surface other than that over which the at least one support member extends in placement thereupon.
Regarding claim 27, Goff further discloses the apparatus including two said kerb-abutment members (23, 24) each connected to a respective support member (shown in Figure 1) at opposite terminal ends of the vehicle barrier apparatus for placement alongside a respective one of two opposing kerbs.
Regarding claim 28, Goff further discloses (Figure 1) that a said (see 112(b) rejection) kerb-abutment member (24) extends laterally in opposite directions from the support member capable of being placed alongside a kerb extending at opposite sides of the support member.
Regarding claim 29, Goff further discloses that said kerb-abutment member is detachably attachable to the support member (via bolt and nut).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/KATHERINE J CHU/Examiner, Art Unit 3671